ORDER
A petition for writ of habeas corpus having been filed herein on October 1, 1973 by the above named petitioner and it appearing that said petitioner presents factual matters that require investigation and determination in the district court wherein petitioner’s conviction of the crime of first degree murder was had;
Ordered that the petition of Jerry Gallagher for a writ of habeas corpus herein with accompanying papers is hereby remanded to the district court of the thirteenth judicial district, Yellowstone County, and the Honorable Robert H. Wilson, District Judge, for such investigation, determination and hearing thereon as to that court may appear necessary in the premises;
Ifurther ordered that a copy hereof be mailed to petitioner, Robert W. Crist, Warden of Montana State Prison, and the Honorable Robert H. Wilson, District Judge.